UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 AZZ INCORPORATED (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): No fee required. Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: AZZ incorporated One Museum Place, Suite 500 3100 West 7th Street Fort Worth, Texas 76107 June 1, 2010 Dear Shareholder: The Board of Directors and Management cordially invite you to attend our Annual Meeting of Shareholders to be held at 10:00 a.m., local time, on Tuesday, July 13, 2010, at the City Club, President’s Room, D.R. Horton Tower, 301 Commerce Street, Fort Worth, Texas 76102.The formal Notice of the Annual Meeting of Shareholders and Proxy Statement are attached.Please read them carefully. It is important that your shares be voted at the meeting in accordance with your preference.Please complete the proxy card located in the envelope’s address window by indicating your vote on the issues presented and sign, date and return the proxy card in the prepaid envelope provided.You may also vote your shares over the Internet or by telephone per the instructions printed on the proxy card.If you are able to attend the meeting and wish to vote in person, you may withdraw your proxy at that time. Sincerely, David H. Dingus President and Chief Executive Officer (This page intentionally left blank) AZZ incorporated One Museum Place, Suite 500 3100 West 7th Street Fort Worth, Texas 76107 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held July 13, 2010 Our Annual Meeting of Shareholders (the “Annual Meeting”) will be held on Tuesday, July 13, 2010, at 10:00 a.m., local time, at the City Club, President’s Room, D.R. Horton Tower, 301 Commerce Street, Fort Worth, Texas 76102 for the following purposes: to elect three directors to hold office, each for a term of three years; to ratify the appointment of BDO Seidman, LLP as our independent registered public accounting firm for our fiscal year ending February 28, 2011; and to transact any other business as may properly come before the Annual Meeting or any adjournment. Only shareholders of record at the close of business on May 14, 2010, will be entitled to vote at the Annual Meeting.A copy of our Annual Report to Shareholders for the year ended February 28, 2010, is enclosed with this Notice and Proxy Statement, but it does not form a part of our soliciting material. To ensure that your vote will be counted, please complete, sign and date the enclosed proxy card and return it promptly in the enclosed prepaid envelope, whether or not you plan to attend the Annual Meeting.You may also vote your shares over the Internet or by telephone per the instructions printed on the proxy card.You may revoke your proxy in the manner described in the accompanying Proxy Statement at any time before it has been voted at the Annual Meeting. Important Notice Regarding the Availability of Proxy Materials for the Shareholders’ Meeting to be Held on July 13, 2010 The Proxy Statement and Annual Report to security holders for the year ended February 28, 2010, are available at www.edocumentview.com/azz. By Order of the Board of Directors, Dana L. Perry, Secretary June 1, 2010 Fort Worth, Texas PLEASE PROMPTLY SUBMIT YOUR PROXY BY MAIL WHETHER OR NOT YOU INTEND TO BE PRESENT AT THE ANNUAL MEETING. (This page intentionally left blank) AZZ incorporated One Museum Place, Suite 500 3100 West 7th Street Fort Worth, Texas 76107 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS To Be Held July 13, 2010 The board of directors of AZZ incorporated (the “Company” or “AZZ”) is soliciting proxies for the 2010 Annual Meeting of Shareholders (the “Annual Meeting”).You are receiving this proxy statement because you own shares of AZZ common stock that entitle you to vote at the meeting.By use of a proxy, you can vote on the matters to be decided at the meeting without actually attending the meeting in person.Simply complete, sign, date and return the enclosed proxy card in the envelope provided, and your shares will be voted at the meeting in accordance with your instructions.If no instructions are given on your proxy card with respect to a matter to be voted on, your shares will be voted in accordance with the recommendation of the board of directors contained in this proxy statement.Submitting your proxy by mail will not affect your right to attend the meeting and vote in person.Please note that this year the rules that govern how brokers vote your shares have changed.Brokers may no longer use discretionary authority to vote shares on the election of directors if they have not received instructions from their clients.Please vote your proxy so your vote can be counted. If you submit your proxy but later decide to change or revoke the instructions you provided, you may do so at any time before the proxies are voted at the meeting by notifying our corporate secretary in writing at One Museum Place, Suite 500, 3100 West 7th Street, Fort Worth, Texas 76107 that you wish to revoke your proxy, by delivering a subsequent proxy relating to the same shares, or by attending the Annual Meeting and voting in person.Please note, however, that attendance at the Annual Meeting will not, in and of itself, result in your proxy being revoked. AZZ will begin sending this proxy statement and the enclosed proxy card to our shareholders on or about June 1, 2010. PROPOSAL 1 ELECTION OF DIRECTORS Our by-laws, as amended to date, provide that the board of directors will consist of twelve members, classified into three classes, each class consisting of four directors, the members of which will serve three-year staggered terms.We currently have nine directors, and there are three vacancies.The six directors previously elected to serve until the 2011 and 2012 Annual Meetings of Shareholders will continue to serve out those terms. The board of directors has nominated the three directors who were elected at the 2007 Annual Meeting of Shareholders, each of whose term expires at this year’s Annual Meeting, for election to a three-year term expiring at the 2013 Annual Meeting of Shareholders.In order to be elected, a nominee for director must receive a plurality of the votes properly cast at the meeting in person or by proxy.Therefore, the three nominees who receive the most votes will be elected, provided that a quorum is present at the meeting.The proxies solicited by the board of directors cannot be voted for a greater number of persons for election to the board of directors than the number of nominees described above. Each of the nominees has consented to serve if elected.If for any unforeseen reason a nominee would be unable to serve if elected, the persons named in the accompanying proxy may exercise their discretion to vote for a substitute nominee selected by the board of directors.However, the board has no reason to anticipate that any of the nominees will not be able to serve, if elected.After the Annual Meeting, the board will have one vacancy among the group of directors whose terms expire at the 2011 Annual Meeting of Shareholders, one vacancy among the group of directors whose terms expire at the 2012 Annual Meeting of Shareholders and one vacancy among the group of directors whose terms expire at the 2013 Annual Meeting of Shareholders. 1 Nominees for Terms Continuing to 2013 Dr. H. Kirk Downey, 67, has been a director of AZZ since 1992.Dr. Downey currently is an independent business consultant and investor.Dr. Downey served as professor of management, dean and associate provost for academic affairs at Texas Christian University from 1983 to 2000.Dr. Downey is also chairman and a member of the board of trustees of LKCM Funds and LKCM Aquinas Funds, a publicly held family of mutual funds.We believe Mr. Downey’s qualifications to sit on the board of directors include his considerable business and leadership experience as well as his extensive academic background, specifically his experience serving as professor of management, dean and provost for academic affairs at a major university and experience as a director of multiple publicly traded companies including as a director of our Company for over 18 years. Daniel R. Feehan, 59, has been a director of AZZ since 2000.Mr. Feehan has served as president and chief executive officer of Cash America International, Inc., a publicly held provider of specialty financial services, since 2000.Prior to that, he served as president and chief operating officer of Cash America.Mr. Feehan is also a director of Cash America and RadioShack Corporation, a publicly held company in the retail consumer electronic goods and services business.We believe Mr. Feehan’s qualifications to sit on the board of directors include his executive level leadership experience and ability to provide direction and oversight to the Company’s financial reporting and business controls, specifically his experience as a Chief Executive Officer of a publicly traded company, experience in finance and accounting and experience as a director of multiple publicly traded companies. Peter A. Hegedus, 69, has been a director of AZZ since September 2006.Mr. Hegedus was the Country Manager-ABB Hungary and President of ABB Kft., a specialty electrical equipment manufacturer, from 1994 to 2006, where he was responsible for all activities of the global ABB organization in Hungary.We believe Mr. Hegedus’s qualifications to sit on the board of directors include his considerable global business and leadership experience, specifically his experience and knowledge in the global electrical power equipment industry where he served as Country Manager and President of a segment of a publicly traded global electrical equipment manufacture. Directors for Terms Expiring 2012 David H. Dingus, 62, has been a director of AZZ since 1999.Mr. Dingus has served as AZZ’s president and chief executive officer since 2001, and served as president and chief operating officer from 1998 to 2001.We believe Mr. Dingus’s qualifications to sit on the board of directors include his considerable global executive level leadership, merger and acquisition experience, and his ability to identify and implement business strategy obtained through his various leadership roles which included chief executive roles of privately-held and publicly traded companies, specifically his experience as the Chief Executive Officer of our Company for over 9 years and experience as a director of our Company for over 11 years. Dana L. Perry, 61, has been a director of AZZ since 1992.Mr. Perry has served as AZZ’s senior vice president of finance, chief financial officer and secretary since January 2005, and, prior to that, served as vice president of finance, chief financial officer and assistant secretary.We believe Mr. Perry’s qualifications to sit on the board of directors include his executive level leadership and management experience, experience in finance and accounting and experience in mergers, acquisitions and corporate strategic development, specifically his experience as the Chief Financial Officer of our Company for over 25 years and experience as a director of our Company for over 18 years. Daniel E. Berce, 56, has been a director of AZZ since 2000.Mr. Berce has been president and chief executive officer of AmeriCredit Corp., a publicly held national automobile consumer finance company, since August 2005 and served as president of AmeriCredit Corp. from April 2003 to August 2005 and as vice chairman and chief financial officer of AmeriCredit prior to that.He serves on the boards of directors of AmeriCredit Corp. and Cash America International, Inc., a publicly held provider of specialty financial services.We believe Mr. Berce’s qualifications to sit on the board of directors include his executive level leadership experience and knowledge of corporate governance, specifically his experience as a Chief Executive Officer of a publicly traded company, experience in finance and accounting and experience as a director of multiple publicly traded companies. 2 Directors for Terms Expiring 2011 Martin C. Bowen, 66, has been a director of AZZ since 1993.Mr. Bowen has been vice president and chief financial officer of Fine Line, a privately held investment holding company, for over five years.Mr. Bowen served as a director of Encore Acquisition Company, a company engaged in the acquisition, development and production of oil and natural gas reserves, from 2004 until 2010, when Encore Acquisition Company was acquired by Denbury Resources Inc., a publicly-held company engaged in the acquisition, development and production of oil and natural gas reserves.We believe Mr. Bowen’s qualifications to sit on the board of directors include his considerable business and leadership experience, specifically his experience and knowledge in the banking industry where he served as an executive officer of a national bank, his knowledge and experience in finance and accounting, as well as a director of multiple publicly traded companies including as a director of our Company for over 17 years. Sam Rosen, 74, has been a director of AZZ since 1996.Mr. Rosen has been a partner in the law firm of Shannon, Gracey, Ratliff & Miller, L.L.P. since 1966, and is a director of GAINSCO, INC., a publicly held insurance holding company.We believe Mr. Rosen’s qualifications to sit on the board of directors include his considerable legal expertise in the area of securities, business and merger and acquisitions law as a partner in a major law firm, which represents various public and private companies, and his experience as a director of multiple publicly traded companies including as a director of our Company for over 14 years. Kevern R. Joyce, 63, has been a director of AZZ since 1997. Mr. Joyce is on the board of directors of Continental Energy Systems, a national utilities company.Mr. Joyce was senior advisor to ZTEK Corporation, a energy technology company, from 2003 to 2006.Mr. Joyce was president, chief executive officer and chairman of Texas New Mexico Power Company, an electric service company, from 1994 to 2001, and senior advisor to that company until 2003.Mr. Joyce currently acts as a consultant to and investor in various companies.We believe Mr. Joyce’s qualifications to sit on the board of directors include his considerable business and leadership experience, specifically his experience and knowledge in the electrical power generation industry where he served as the Chief Executive Officer of a publicly traded electrical utility company as well as his knowledge and experience in finance and accounting. The Board of Directors Recommends That You Vote “FOR” Each of the Nominees Listed Above Under the Heading “Nominees For Terms Continuing to 2013” For Terms Continuing Until the 2013 Annual Meeting of Shareholders. 3 PROPOSAL 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee of the board of directors has selected BDO Seidman LLP as our independent registered public accounting firm for fiscal 2011 subject to your ratification. The board of directors is asking you to ratify the selection of BDO Seidman LLP.Although our by-laws do not require this ratification, the board of directors believes that the selection of the independent registered public accounting firm is an important matter of shareholder concern and that a proposal that shareholders ratify this selection is an important opportunity for you to provide direct feedback to the Board of Directors on an important issue of corporate governance.If our shareholders do not ratify the selection, we will consider that action as a direction to the Audit Committee and the board of directors to consider the selection of a different firm.Even if you do ratify this selection, the Audit Committee can select a different independent registered public accounting firm, subject to ratification by the full board of directors, whenever it determines that such a change would be in the best interests of the Company and its shareholders. Representatives of BDO Seidman LLP will be present at the Annual Meeting to respond to questions and will have the opportunity to make a statement. The board of directors unanimously recommends a vote "FOR" for the ratification of BDO Seidman LLP as the Company's independent registered public accounting firm for fiscal 2011. MATTERS RELATING TO CORPORATE GOVERNANCE, BOARD STRUCTURE, DIRECTOR COMPENSATION AND STOCK OWNERSHIP Corporate Governance The board of directors believes very strongly that good corporate governance is a prerequisite to achieving business success.The board of directors has adopted formal, written Corporate Governance Guidelines designed to strengthen our corporate governance.In 2003, the board amended those guidelines to meet new requirements of the U.S. Securities and Exchange Commission (“SEC”) and the NYSE.Among other things, the enhanced guidelines contain standards for determining whether a director is independent.The board also adopted a Code of Ethics applicable to all of our directors, officers and employees, and charters for each of the board’s committees.The nominating and corporate governance committee is responsible for overseeing and reviewing the Corporate Governance Guidelines and Code of Ethics at least annually, and recommending any proposed changes to the full board for its approval.The AZZ incorporated Corporate Governance Guidelines, Code of Ethics and charters for the audit, compensation and nominating and corporate governance committees are available on our web site at www.azz.com, under the heading “Investor Relations — Corporate Governance”. You may also obtain a copy of these documents by mailing a request to: AZZ incorporated Investor Relations One Museum Place, Suite 500 3100 West Seventh Street Fort Worth, TX76107 4 Director Independence It is our policy that the board of directors will at all times consist of a majority of independent directors.In addition, all members of the audit committee, compensation committee and nominating and corporate governance committee must be independent.To be considered independent, a director must satisfy the independence requirements established by the NYSE and the SEC.The board will consider and apply all facts and circumstances relating to a director in determining whether that director is independent.The board has determined that all of the current members of the board of directors are independent except for directors David H. Dingus and Dana L. Perry. Directors’ Attendance at Board and Committee Meetings and at the Annual Meeting of Shareholders Our board of directors met six times during fiscal year 2010.Each director attended at least 75% of the total number of board meetings and meetings of the board committee or committees on which he served during fiscal 2010.Although we have no formal policy on the matter, all directors are encouraged to attend, and typically have attended, our Annual Meeting of Shareholders.All of our directors except Messrs. Feehan, Joyce and Hegedus attended the 2009 Annual Meeting of Shareholders. Board Committees There are three standing committees of the board of directors.They are the nominating and corporate governance committee, the audit committee and the compensation committee.A brief description of each committee’s function, the number of meetings held during the last fiscal year and the names of the directors who are members of the committees follows. Nominating and Corporate Governance Committee.The nominating and corporate governance committee is responsible for considering and making recommendations to the board regarding nominees for election to the board and the membership of the various board committees.The committee is also responsible for recommendations to the board regarding compensation of our directors and is responsible for establishing and overseeing the AZZ incorporated Corporate Governance Guidelines, the AZZ incorporated Code of Ethics described earlier in this proxy statement and the Director Nomination Process which is set forth below.The nominating and corporate governance committee met on four occasions during the last fiscal year.Committee members are Directors Downey (chairman), Rosen and Bowen. Audit Committee.The audit committee provides assistance to the board in overseeing AZZ’s accounting, auditing, financial reporting and systems of internal controls regarding finance and accounting.As part of its duties, the audit committee is directly responsible for the appointment, compensation, retention and oversight of our independent auditors.The committee also reviews our quarterly and year-end financial statements.The audit committee held five meetings during the last fiscal year.During the last fiscal year, audit committee members were Directors Feehan (chairman), Berce, and Joyce.The board of directors has determined that each member of the audit committee is an audit committee financial expert, as defined by the SEC, and has accounting or related financial management expertise within the meaning of NYSE listing standards. Compensation Committee.The compensation committee establishes, amends and oversees AZZ’s incentive-based compensation plans and sets compensation for our chief executive officer, our other executive officers and other senior management.It also oversees the administration of other compensation and benefit plans and recommends to the board changes in or the establishment of compensation and benefit plans for our employees.The committee held four meetings during the last fiscal year.Compensation committee members are Directors Downey (chairman), Berce, Hegedus and Joyce. 5 Meetings of Independent Directors without Management Present To empower our independent directors to serve as a more effective check on management, our independent directors meet at regularly scheduled executive sessions without members of AZZ’s management present.The independent directors met without management present four times during the last fiscal year. Executive sessions ordinarily are held in conjunction with quarterly scheduled board meetings.Dr. Downey, as our independent chairman of the board, presides over these meetings. Board Leadership Structure The board of directors has flexibility under its governance guidelines to select an appropriate leadership structure.At present, the board believes that it is preferable for one of its independent, non-employee members to serve as chairman.The board further believes this structure is appropriate given that the board views the Chief Executive Officer as having the day-to-day responsibility to run the Company, while the board chairman has the responsibility to run the board.The non-employee directors appoint the non-executive chairman of the board.This chairman/Chief Executive Officer separation is believed to help ensure, and strengthen, the overall independent role of the non-employee directors.The duties of the chairman are to: •Preside at board meetings. •Preside at executive sessions or other meetings of the non-management directors. •Recommend the retention of consultants, legal, financial, or other professional advisors who are to report directly to the board. •Consult with management as to the agenda items for board and committee meetings. •Coordinate with committee chairs in the development and recommendations regarding board and committee meeting schedules. The board of directors believes its leadership structure not only provides for strong independent leadership, but also is in the best interest of the Company’s shareholders given that it effectively positions the Chief Executive Officer as the Company’s leader and will permit him to focus his entire energies on daily managing the overall business operations.The board understands that its approach to leadership structure may evolve over time.Consequently, the board intends to periodically re-examine its corporate governance policies and leadership structure to ensure that they continue to meet the Company’s needs and objectives. Board’s Role in Risk Oversight The Company’s board of directors has overall responsibility for the effective oversight of risk, whether financial, operational or strategic.This oversight function necessarily focuses on the most significant risks facing the Company and is deemed an important priority by the board.The board does not attempt to view in isolation the risks facing the Company, but tries to consider risk holistically and as a proper component of the Company’s strategy.The board does not believe it is possible, nor even desirable, to eliminate all business risk.Rather, reasonable and fully-considered risk-taking is deemed appropriate and necessary for the Company to remain competitive in its industry. While the board of directors generally oversees risk management, the responsibility for daily managing these risks resides with the Company’s management team.The Company has established numerous internal processes for identifying and managing risk including comprehensive internal and external audit processes.These processes have been designed to allow management to effectively identify and manage risks and to timely communicate the results of such activities with the board.Management routinely communicates with the board, its committees and individual directors, as appropriate, regarding various risks.All directors have direct and open access to the Company’s executive officers and various other members of the management team.As a result, throughout the year, the board and its committees communicate with each other and with management.Periodically, the Company’s strategic and operational risk are presented and thoroughly discussed with the board during the Chief Executive Officer’s operational report.The Company’s financial risks are specifically addressed during theformal presentation of its financial results at each board meeting.The board further considers risks when considering specific proposed actions.Though the board has not adopted a formal policy regarding the review and approval of related party transactions, as defined under Item 404 of Regulation S-K of the SEC’s regulations, the board's practice is to review any proposed transactions involving amounts exceeding $120,000 between the Company and related persons (directors, executive officers, or shareholders owning at least 5% of the Company’s outstanding stock and the immediate family members of such persons), including the risks that could result therefrom. 6 In addition to the presentation of information to the full board of directors, the board has delegated responsibility for the oversight of certain risks to the proper board committee.These committees regularly meet and report to the full board of directors at each board meeting.In particular: • The audit committee oversees the risks relating to the Company’s financial statements, its financial reporting processes, accounting and legal/ethical compliance matters.The committee also oversees the internal audit function.Further, it broadly reviews the Company’s credit, liquidity and, legal risks.The committee also oversees the guidelines, policies and processes by which the Company manages, and mitigates as appropriate, the various financial risks. • The compensation committee oversees the risks relating to the compensation philosophy and programs of the Company and generally evaluates the effect the Company’s compensation structure may have on management risk taking.The committee also monitors risks relating to overall management and organizational structure, as well as succession planning at the executive officer and key employee levels. • The corporate governance and nominating committee provides oversight on risks relating to the governance structure and processes of the Company. As indicated above, the board of director’s proper role is risk oversight as opposed to the day-to-day management of risks, which is the focus of the Company’s management team.The board believes this division of responsibility provides an effective means for addressing the full spectrum of risks facing the Company.Furthermore, the board believes that its leadership structure, with an independent, non-management chairman of the board and of each committee, supports its risk oversight function. DIRECTOR COMPENSATION The Company uses a combination of cash and stock-based incentive compensation to attract and retain qualified candidates to serve on the board. In setting director compensation, the Company considers the significant amount of time that directors expend in fulfilling their duties to the Company as well as the skill-level required by the Company of members of the board. Fees Paid to Directors (Cash and Equity Compensation paid to Board Members) Each director who was not an AZZ employee received the following cash compensation for services to the board during fiscal year 2010: •a fee of $20,000; •$1,500 for each quarterly meeting of the board of directors he attended; •$500 for each special meeting of the board of directors he attended; and • $1,000 for each nominating and corporate governance committee or compensation committee meeting he attended as a member and $1,500 for each audit committee meeting he attended as a member. The chairman of the compensation committee and of the nominating and corporate governance committee of the board of directors each received additional cash compensation of $1,500 during fiscal 2010, the chairman of the audit committee received additional cash compensation of $3,000 during fiscal 2010, and Director Downey received additional cash compensation of $69,200 for serving as independent chairman of our board of directors. 7 1999 Independent Director Share Ownership Plan On January 19, 1999, the board of directors established the 1999 Independent Director Share Ownership Plan (as amended, the “Independent Director Plan”).Each Independent Director (as defined in the Independent Director Plan) who continued in office was granted 1,000 shares of our common stock after each Annual Meeting of Shareholders, beginning with the 1999 Annual Meeting of Shareholders and continuing until our 2005 Annual Meeting of Shareholders, at which time the number of shares granted increased to 2,000 shares.At our 2007 Annual Meeting of Shareholders, the number of shares granted was determined to be the equivalent of $25,000 of stock, based on the stock price at the close of business on the annual meeting date, which equated to 683 shares per director. At our 2008 Annual Meeting of Shareholders, the number of shares granted was determined to be 1,000 shares.A total of 100,000 shares were covered by the Independent Director Plan, none of which remain available under the Independent Director Plan. Beginning with our 2009 Annual Meeting of Shareholders, shares of our common stock granted to our non-management directors after Annual Meetings of Shareholders were granted under the AZZ incorporated Amended and Restated 2005 Long Term Incentive Plan, rather than under the Independent Director Plan. At our 2009 Annual Meeting of Shareholders, the number of shares granted was determined to be 1,000 shares per independent director. Additionally, stock appreciation rights (“SARs”) have been granted from time to time to our non-employee directors.During fiscal 2010, 2,587 SARs were granted to each non-employee director. 8 Director Summary Compensation Table The table below summarizes the compensation paid by the Company to non-employee directors for the fiscal year ended February 28, 2010. Name (1) Fees Earnedor Paid in Cash Stock Awards Option/ SARs Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation Total Dr. Kirk H. Downey $ $ $ — — $ Daniel R. Feehan $ $ $ — — $ Martin C. Bowen $ $ $ — — $ Daniel E. Berce $ $ $ — — $ Sam Rosen $ $ $ — — $ Kevern R. Joyce $ $ $ — — $ Peter A. Hegedus $ $ $ — — $ Non-Executive Director Group $ David H. Dingus, the Company’s Chief Executive Officer and Dana L. Perry, the Company’s Senior Vice President, Chief Financial Officer and Secretary, are not included in this table, as they are employees of the Company and thus receive no compensation for their services as Directors. The compensation received by Messrs. Dingus and Perry as employees of the Company is shown in the Summary Compensation Table on page 25. The amounts in this columnfor the fiscal year ended February 28, 2010 reflect the aggregate grant date fair value calculated in accordance with FSAB ASC Topic 718 for stock awards granted to each of the non-employee directors under the AZZ incorporated Amended and Restated 2005 Long Term Incentive Plan. Assumptions used in the calculation of this amount are included in footnote 9 to the Company’s audited financial statements for the fiscal year ended February 28, 2010, included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on May 12, 2010. The amounts in this column for the fiscal year ended February 28, 2010 reflect the aggregate grant date fair value calculated in accordance with FSAB ASC Topic 718 for stock appreciation rights awards granted to each of the non-employee directors under the AZZ incorporated Amended and Restated 2005 Long Term Incentive Plan. Assumptions used in the calculation of this amount are included in footnote 9 to the Company’s audited financial statements for the fiscal year ended February 28, 2010, included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on May 12, 2010. COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION During the fiscal year ended February 28, 2010, the compensation committee was composed of Directors Downey (chairman), Joyce, Hegedus and Berce, none of whom is an employee of AZZ. No member of the compensation committee (i) was an officer or employee of the Company or a subsidiary of the Company during fiscal 2010, (ii) was formerly an officer or employee of the Company or a subsidiary of theCompany or (iii) has any relationship required to be disclosed pursuant to Item 404 of Regulation S-K. 9 During fiscal 2010, none of the Company's executive officers served as (a) a member of a compensation committee of another company, one of whose executive officers served on the Company’s compensation committee, (b) a director of another company, one of whose executive officers served on the Company's compensation committee or (c) a member of a compensation committee of another company, one of whose executive officers served as one of the Company's directors. CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS During the fiscal year ended February 28, 2010, we did not enter into any transactions with any of our officers, directors or shareholders owning 5% or more of our common stock or any immediate family members of such persons in which the amount involved exceeded $120,000.In addition, we are not currently planning to enter into any such transaction or series of similar transactions.The board of directors has not adopted any written procedures regarding the review and approval of related party transactions as defined under Item 404 of Regulation S-K of the SEC’s regulations.However, the board's practice is to review any proposed transactions involving amounts exceeding $120,000 between the Company and related persons (directors, executive officers, or shareholders owning at least 5% of the Company’s outstanding stock and the immediate family members of such persons), in which the related person has a direct or indirect material interest, and determine if any such proposed transaction is in the best interest of the Company and its shareholders. PROCEDURES FOR COMMUNICATING WITH DIRECTORS The board of directors has established a process by which shareholders can send communications to board members.Interested parties would use the same method as shareholders to communicate directly with the presiding director or with non-management directors as a group. Shareholders and interested parties can send written communications to one or more members of our board, addressed to: Dr. H. Kirk Downey Chairman, Nominating and Corporate Governance Committee AZZ incorporated One Museum Place, Suite 500 3100 West 7th Street Fort Worth, Texas76107 Generally, we distribute communications to the board or to the individual director or directors, as appropriate, depending on the subject matter and facts and circumstances outlined in the communication.We will not distribute communications that are not related to the duties and responsibilities of the board, including: •spam; •junkmail and mass mailings; •product or service inquiries or complaints; •new product or service suggestions; •resumés and other forms of job inquiries; •surveys; and •business solicitations or advertisements. In addition, we will not distribute unsuitable material to our directors, including material that is unduly hostile, threatening or illegal, although any communication that is filtered out is available to any independent director upon request. 10 DIRECTOR NOMINATION PROCESS Board Member Qualification Criteria The nominating and corporate governance committee has adopted Board Member Qualification Criteria,which set forth the attributes and qualifications considered by the committee in evaluating nominees for director.The primary qualities and characteristics the committee looks for in nominees for director are: •management and leadership experience; •relevant knowledge and diversity of background and experience; and •personal and professional ethics, integrity and professionalism. The committee also believes that the board should be composed of individuals who have achieved a high level of distinction in business, law, education or public service and who possess one or more of the following specific qualities or skills: •financial expertise; •general knowledge of the electrical and industrial products industry and/or galvanizing services; •legal or accounting experience; and •CEO, CFO or other senior management experience. The committee does not have a formal policy regarding the consideration of diversity in identifying director nominees.In determining whether to recommend a director nominee, the committee considers and discusses diversity, among many other factors, with a broad view toward the needs of the entire board of directors.When identifying and recommending director nominees, the committee views diversity expansively to include, without limitation, concepts such as race, gender, national origin, differences of viewpoint, professional experience, education, skill and other qualities or attributes that can contribute to board heterogeneity. The committee believes that including diversity as one of the many factors considered in selecting director nominees is consistent with the committee's goal of creating a board of directors that best serves the needs of the Company and the interests of its shareholders. Internal Process for Identifying Candidates Members of the nominating and corporate governance committee or other AZZ directors or executive officers may, from time to time, identify potential candidates for nomination to our board.All proposed nominees, including candidates recommended for nomination by shareholders in accordance with the procedures described below, will be evaluated in light of the Board Member Qualification Criteria and the projected needs of the board at the time.The committee may retain a search firm to assist in identifying potential candidates for nomination to the board of directors.The search firm’s responsibilities may include identifying and evaluating candidates believed to possess the qualities and characteristics set forth in the Board Member Qualification Criteria, providing background information on potential nominees and interviewing and screening nominees if requested to do so by the committee. Shareholder Recommendations for Directors The committee will consider candidates recommended by shareholders for election to our board.A shareholder who wishes to recommend a candidate for evaluation by the committee should forward the candidate’s name, business or residence address, principal occupation or employment and a description of the candidate’s qualifications to the Chairman of the Nominating and Corporate Governance Committee, care of the Corporate Secretary, AZZ incorporated, One Museum Place, Suite 500, 3100 West 7th Street, Fort Worth, Texas76107. 11 In order for a candidate proposed by a shareholder to be considered by the committee for inclusion as a board nominee at the 2011 Annual Meeting of Shareholders, the candidate must meet the Board Member Qualification Criteria described above and must be expressly interested and willing to serve as an AZZ director.In addition, the corporate secretary must receive the request for consideration and all required information no later than 5:00 p.m., local time, on March 15, 2011.Proposals should be sent via registered, certified or express mail.The corporate secretary will send properly submitted shareholder recommendations to the chairman of the committee.Individuals recommended to the committee by shareholders in accordance with these procedures will be evaluated by the committee in the same manner as individuals who are recommended through other means. Shareholder Nominations of Directors Section 8 of Article III of our by-laws also permits a shareholder to propose a candidate at an Annual Meeting of Shareholders who is not otherwise nominated by the board of directors through the process described above if the shareholder complies with the advance notice, information and consent provisions contained in the by-laws.To comply with the advance notice provision of the by-laws, a shareholder who wishes to nominate a director at the 2011 Annual Meeting of Shareholders must provide AZZ written notice no earlier than March 15, 2011 and no later than April 14, 2011. You may contact our corporate secretary to obtain the specific information that must be provided with the advance notice. Nominees for Election at the 2010 Annual Meeting No nominee for election to the board of directors at our 2010 Annual Meeting of Shareholders was recommended by shareholders or groups of shareholders owning more than 5% of our common stock. Security Ownership of Management The following table indicates the ownership on April 30, 2010, of AZZ’s common stock (which is our only class of stock outstanding) by each director and nominee, each executive officer named in the Summary Compensation Table, and all directors and executive officers as a group: Name of Beneficial Owner Amount and Nature of Beneficial Ownership(1) Acquirable Within 60 Days Percent of Class(2) Daniel E. Berce -0- * Martin C. Bowen -0- * David H. Dingus % Dr. H. Kirk Downey -0- * Daniel R. Feehan -0- * Peter A. Hegedus -0- * Kevern R. Joyce * Tim E. Pendley -0- * Dana L. Perry -0- % John V. Petro -0- * Sam Rosen * C.H. Watson -0- * All Current Directors and Executive Officers as a Group % *Indicates ownership of less than 1% 12 Except as otherwise indicated, each person named in the table has sole investment and voting power with respect to all shares of common stock shown to be beneficially owned by such person.Beneficial ownership has been determined in accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as amended. The percentage of voting stock held is based upon 12,422,109 shares outstanding as of April 30, 2010, except for persons who hold options that may be exercised within 60 days of April 30, 2010.The percentage of voting stock held by persons who hold options that may be exercised within 60 days is based upon the same 12,422,109 shares outstanding on April 30, 2010 plus the number of shares that may be acquired by that person through exercise of options exercisable within 60 days of that date. Security Ownership of Certain Beneficial Owners The following table indicates the ownership by each person who is known by us to own beneficially, as of April 30, 2010, five percent or more of our common stock: Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class FMR Corp. 82 Devonshire Street Boston, Massachusetts 02109 8.9% Keeley Asset Management Corp. 401 South LaSalle Street Chicago, IL60605 8.1% BlackRock, Inc. 40 East 52nd Street New York, NY10022 7.2% Based on information set forth in a Schedule 13G filed on February 16, 2010, Fidelity Management & Research Company (“Fidelity”), a wholly-owned subsidiary of FMR LLC and an investment adviser registered under Section 203 of the Investment Advisers Act of 1940, as amended, is the beneficial owner of 1,110,000 shares of the common stock outstanding of AZZ as a result of acting as investment adviser to various investment companies registered under Section 8 of the Investment Company Act of 1940, as amended. The ownership of one investment company, Fidelity Low Priced Stock Fund (referred to in this note as the “Fund”), amounted to 1,110,000 shares of AZZ common stock outstanding. Edward C. Johnson 3d and FMR LLC, through its control of Fidelity, and the Fund, each has sole power to dispose of the 1,110,000 shares owned by the Fund. Members of the family of Edward C. Johnson 3d, Chairman of LLC, are the predominant owners, directly or through trusts, of Series B shares of common stock of FMR LLC, representing 49% of the voting power of FMR LLC. The Johnson family group and all other Series B shareholders have entered into a shareholders’ voting agreement under which all Series B shares will be voted in accordance with the majority vote of Series B shares.Neither FMR LLC nor Edward C. Johnson 3d, Chairman of FMR LLC, has the sole power to vote or direct the voting of the shares owned directly by the Fund, which power resides with the Fund’s Board of Trustees. Fidelity carries out the voting of the shares under written guidelines established by the Fund’s Board of Trustees. Based solely on a Schedule 13G filed with the SEC on February 12, 2010, reporting beneficial ownership as of December 31, 2009 by Keeley Asset Management Corp., which has sole voting and dispositive power over 1,000,000 shares of our common stock. Keeley Small Cap Value Fund also has beneficial ownership over the same shares of Common Stock. 13 (3)Information based solely on Schedule 13G filed by shareholder with the SEC on January 29, 2010. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 requires our directors and executive officers, and persons who own more than 10% of a registered class of our equity securities, to file with the SEC and the NYSE reports disclosing their ownership and changes in ownership of our common stock or other equity securities.Our officers, directors and greater than 10% shareholders are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file.To our knowledge, our officers, directors and greater than 10% beneficial owners timely complied with all applicable Section 16(a) filing requirements. EXECUTIVE COMPENSATION Compensation Discussion and Analysis Compensation Program Overview The Compensation Committee (the “Committee”) of the board has responsibility for establishing, implementing and continually monitoring adherence to the Company’s compensation philosophy. The Committee ensures that the total compensation paid to the Company’s management team is fair, reasonable and competitive. Generally, the types of compensation and benefits provided to members of the management team, including the named executive officers, are similar to those provided to other executive officers. The individuals who served as the Company’s Chief Executive Officer and Chief Financial Officer during fiscal 2010, as well as the other individuals included in the table provided on page 25 under the caption “Summary Compensation Table” (the “Summary Compensation Table”), are referred to as the “named executive officers” throughout this proxy statement. Compensation Philosophy and Objectives The Committee believes that the most effective executive compensation program is one that is designed to reward the achievement of specific annual, long-term and strategic goals by the Company and which aligns executives’ interests with those of the shareholders by rewarding performance to achieve goals set by the Company, with the ultimate objective of improving shareholder value. The Committee evaluates both performance and compensation to ensure that the Company maintains its ability to attract and retain superior employees in key positions and that compensation provided to key employees remains competitive relative to the compensation paid to similarly situated executives of publicly traded companies with similar characteristics. To that end, the Committee believes executive compensation packages provided by the Company to its executives, including the named executive officers, should include both cash and equity-based compensation that reward performance as measured against established goals. Role of Executive Officers in Compensation Decisions The Committee makes all compensation decisions including equity awards for the management team (which includes the named executive officers). The Chief Executive Officer annually reviews the performance of each member of the management team (other than his own, which is reviewed by the Committee). The conclusions reached and recommendations based on these reviews, including with respect to salary adjustments and annual award amounts, are presented to the Committee. The Committee can exercise its discretion in modifying any recommended adjustments or awards to executives made by the Chief Executive Officer. The Compensation Committee, in executive session and without executive officers present, approves the Chief Executive Officer's pay levels.The Chief Executive Officer does not make recommendations to the Compensation Committee on his own pay levels. 14 Setting Executive Compensation Based on the foregoing objectives, the Committee has structured the Company’s annual and long-term incentive-based cash and non-cash executive compensation to motivate executives to achieve the business goals set by the Company and reward the executives for achieving such goals. In furtherance of this, the Committee has the authority under its charter to periodically engage an outside human resources consulting firm to conduct a review of its total compensation program for the Chief Executive Officer as well as for other key executives. The human resources consulting firm provides the Committee with relevant market data and alternatives to consider when making compensation decisions for the Chief Executive Officer and on the recommendations being made by the Company’s Chief Executive Officer for executives other than the Chief Executive Officer.In fiscal 2009, the Committee engaged Hewitt Associates to provide ongoing advisory services to the Committee, including but not limited to, an executive compensation review for purposes of advising the Committee with respect to executive compensation for fiscal 2010.The Committee did not direct Hewitt to perform its services in any particular manner or under any particular method.All of the decisions with respect to the Company's executive compensation, however, are made by the Committee. The Committee has the final authority to hire and terminate the compensation consultant, and the Committee evaluates the compensation consultant annually. In fiscal 2009, Hewitt performed no other services for the Company other than those described above for the Committee. In making compensation decisions, the Committee compares each element of total compensation against a group of publicly-traded manufacturingcompanies. This group of companies, which is periodically reviewed and updated by the Committee, consists of companies against which the Committee believes the Company competes for talent and for shareholder investment.In fiscal 2010, the Committee reviewed compensation for a group of 18 companies in electrical and lighting component manufacturing, metals fabrication, and galvanizing industries. The median revenue size of the group approximated AZZ’s revenue.This group included: · American Semiconductor Corporation · AMETEK, Inc. · Baldor Electric Company · Franklin Electric Co. · Friedman Industries Inc. · Haynes International, Inc. · Hubbell Incorporated · L.B. Foster Company · LSI Industries, Inc. · North American Galvanizing & Coatings, Inc. · Powell Industries, Inc. · Power-One, Inc. · Preformed Line Products Company · Regal-Beloit Corporation · Synalloy Corporation · Thomas & Betts Corporation · Valmont Industries, Inc. · WHX Corporation Though the Committee considers this market data on the compensation practices of these companies in determining the overall compensation of the Company’s named executive officers (including in determining base salary ranges, as described below), it does not set compensation components to meet specific market percentiles. Based on this market data analysis, the Committee concluded that the compensation levels for the Company’s named executive officers fell within the range of the observed market compensation levels. In addition to market data, compensation is determined based upon internal pay equity (including the executive’s accountability and impact on Company operations) and the individual’s experience level and performance. In considering internal pay equity, the Committee has no formula or established ratios for setting one executive’s total compensation versus the compensation of another executive officer. Rather, the Committee subjectively evaluates the relative importance of each named executive officer’s role to the Company as a whole, which results in certain executives receiving more total compensation than others (e.g., the Company’s Chief Executive Officer is paid more than its Chief Financial Officer). 15 Factors that may result in a deviation from the market data are an individual’s experience level, the job responsibilities of the position and the relative responsibility of the position compared to that of others within the Company. The Committee may also consider how the Company has performed relative to the group of companies listed above. The Committee strives to develop compensation packages for our executives made up of a balanced combination of base salary, annual incentive awards, and long term compensation. The overall compensation of our executive officers, including the employment agreements with our Chief Executive Officer and Chief Financial Officer, utilizes a combination of these forms of compensation. However, the Committee does not establish a targeted mix or formula in allocating total compensation across these pay components. In setting executives’ compensation, the Committee also reviews the total compensation that each respective officer potentially could receive over the next several years under scenarios contemplating the executive’s continued employment or retirement during the period. While the Committee uses a variety of factors in making compensation decisions for the Company’s named executive officers, the Committee does not use any particular weighting or formula to determine executive compensation. Rather, the Committee subjectively evaluates all of the factors noted in the discussion above in determining executive compensation. Fiscal year 2010 Executive Compensation Components For the fiscal year ended February 28, 2010, the principal components of compensation for named executive officers were: • base salary, to compensate the executive officers for day-to-day services rendered to the Company; • performance-based incentive compensation, paid in cash to provide an incentive to achieve specific operating results and to encourage short-term performance; • long-term incentive compensation, tying a portion of the executive officers compensation to equity ownership of the Company; and • perquisites and other personal benefits, which may include 401(k) matching contributions, profit sharing contributions, and health, life, and long term disability insurance benefits, which are also generally available to all employees. Base Salary The Company provides named executive officers and other employees with base salary to compensate them for services rendered during the fiscal year. Base salary ranges for named executive officers are determined for each executive based on his or her position and responsibility by using market data. Base salary ranges are designed so that salary opportunities for a given position will be between 75% and 125% of the midpoint of the base salary established for each range. During its review of base salaries for executives, the Committee primarily considers: • market data periodically provided by our outside consultant; • internal data regarding the executive’s compensation, both individually and relative to other executive officers; and • individual performance of the executive. 16 Salary levels are typically considered annually as part of the Company’s performance review process as well as upon a promotion or other change in job responsibility. In determining salary increases, and also in determining awards under the Senior Management Bonus Plan and long-term incentive compensation awards, for the named officers for fiscal 2010, the Committee utilized qualitative factors to evaluate their performances and recognize their contributions and leadership during fiscal 2009.In particular, the Committee considered each officer’s contributions to achieving (i) the review, analysis and evaluation of companies acquired by the Company during the year, (ii) the development and implementation of integration plans for acquired businesses, (iii) the Company’s overall financial performance in light of challenging economic conditions, (iv) the Company’s ability to manage costs, (v) the performance of the Company’s stock price, as compared to its competitors and (vi) the Company’s business development results, as measured by new and increased business from customers during the year.The Committee also considered issues of relative amounts paid and awarded as a matter of internal equity. The amount of each officer’s salary and incentive awards was based on the Committee’s subjective evaluation of each officer’s performance, the relative responsibilities of the officers and the Committee’s sense of fair and equitable relative distributions of salaries and awards.The Committee also took into account the compensation plans embodied in employment agreements with the Company’s Chief Executive Officer and Chief Financial Officer, salaries and awards paid in prior years and market compensation data from the industry comparison group described above.In making its evaluation and the resulting salary and award decisions, the Committee took into account and acknowledged: • Mr. Dingus’s ability to focus the entire management team on the successful evaluation and implementation of several business acquisitions that were materially beneficial to AZZ, his ability to motivate management to maintain sales and margins across both operating segments in a challenging economic environment and his contribution to the performance of our stock price over the past several years; and • Mr. Perry’s significant role in the implementation of several business acquisitions that were materially beneficial to AZZ, including his role in the evaluation, implementation and integration of several significant galvanizing businesses acquired during fiscal 2009; and • Mr. Petro’s significant role in the identification and evaluation of potential acquisitions and his leadership and management of the Electrical and Industrial business during difficult market conditions;and • Mr. Pendley’s significant role in the evaluation, implementation and integration of significant galvanizing businesses acquired during fiscal 2009, his leadership and management of the galvanizing business during difficult market conditions, the increase in revenues from our galvanizing segment through strategic acquisitions and the increase in Mr. Pendley’s responsibilities accompanying this increase in revenues; and • The relative value to AZZ of the contributions made by each officer. Additionally, the Committee considered the compensation of Messrs Perry and Petro, in addition to the compensation of the other officers, relative to similarly situated officers of companies against which the Committee believes the Company competes for talent and for shareholder investment, as discussed above. Based on the Committee’s subjective evaluation of these factors, base salaries for the Company’s named executive officers were increased in fiscal 2010 by 14.6 percent for Mr. Dingus, 10.5 percent for Mr. Perry, 12.9 percent for Mr. Petro, 25 percent for Mr. Pendley and 6.1 percent for Mr. Watson. The fiscal 2010 base salaries for the named executive officers can be found in column (c) of the Summary Compensation Table. 17 Performance-Based Incentive Compensation The Senior Management Bonus Plan is an annual cash incentive program. The Senior Management Bonus Plan provides the Committee the flexibility to promote high performance and achievement of corporate goals by named executive officers, encourage the growth of shareholder value and allow key employees to participate in the long-term growth and profitability of the Company. The Senior Management Bonus Plan provides guidelines for the calculation of annual non-equity incentive based compensation, subject to Committee oversight and modification. At its January meeting each fiscal year, the Committee considers whether a Senior Management Bonus Plan should be established for the succeeding fiscal year and, if so, approves the group of employees eligible to participate in the Senior Management Bonus Plan for that fiscal year. The Senior Management Bonus Plan includes various incentive levels based on the participant’s accountability and impact on Company operations, with target award opportunities that are established as a percentage of base salary. These targets range from 30% to 60% of base salary for the Company’s named executive officers.The maximum award is reached by the named executives by achieving a performance level of 125% for each of their respective performance targets. Total award payments under the Senior Management Bonus Plan may not exceed 120% of base salary for Mr. Dingus, 80% of base salary for Messrs. Perry, Pendley, and Petro, and 60% of base salary for Mr. Watson. Award payments are calculated (as a percentage of the target award opportunity) with respect to each applicable performance objective, as described below, as set forth in the following table: Percentage of Target Objective Achieved Percentage of Cash Award Attributable to Target Objective Paid Percentage of Target Objective Achieved Percentage of Cash Award Attributable to Target Objective Paid 76 52% 104% 77 54% 108% 78 56% 112% 79 58% 116% 80 60% 120% 81 62% 124% 82 64% 128% 83 66% 132% 84 68% 136% 85 70% 140% 86 72% 144% 87 74% 148% 88 76% 152% 89 78% 156% 90 80% 160% 91 82% 164% 92 84% 168% 93 86% 172% 94 88% 176% 95 90% 180% 96 92% 184% 97 94% 188% 98 96% 192% 99 98% 196% 100% 200% (maximum) As described below, the Committee determines what percentage of the target level has been achieved for each performance objective and awards a cash award, as a percentage of the target cash award amount, to each named executive officer based on the achievement of such percentage of the target level.For example, if the Committee sets a performance objective regarding diluted earnings per share and sets a target cash award of $10,000 based upon achievement of a target level of diluted earnings per share of $1.00 and if the Company’s actual earnings per share is $1.10, the Committee would determine that the recipient of the award had achieved 110% of his target level and would be entitled to a cash award of 140% of his target cash award amount (i.e., a cash award of $14,000). 18 Each participant in the plan is assigned one or more quantitative goals taken from AZZ’s strategic operating plan for the current fiscal year. Each participant’s success in reaching those goals determines the size of the annual cash incentive award received by such participant. For Messrs. Dingus and Perry, whose responsibilities are Company-wide, 85% of the award is based upon the Company’s diluted earnings per share and, in the case of Mr. Dingus, 15% of the award is based on the achievement of qualitative goals set by the Committee for his individual performance during the year and, in the case of Mr. Perry, 15% of the award is based on the achievement of qualitative goals set by Mr. Dingus for Mr. Perry’s individual performance during the year. The determining factors for Messrs. Pendley, Petro, and Watson, whose responsibilities relate, in the case of Mr. Pendley to AZZ’s Galvanizing Service Segment and, in the case of Mr. Petro, to the Electrical and Industrial Products Segment, and, in the case of Mr. Watson, to select products within the Electrical and Industrial Products Segment, include not only diluted earnings per share but also revenue, operating income or, in the case of Mr. Pendley, return on assets or, in the case of Mr. Watson, orders for such select products for their respective segments or areas of responsibility (among other factors that are immaterial). Prior to the start of the Company's fiscal year, the board sets minimum, target and maximum diluted earnings per share levels in accordance with the Company’s strategic plan.In addition to incorporating these levels of diluted earnings per share set by the board, the Committee sets minimum, target and maximum levels for each other objective of the Senior Management Bonus Plan.In making the annual determination of the minimum, target and maximum levels, other than the determination of levels regarding diluted earnings per share, which are determined by the board, the Committee may consider the strategic plan of the Company, the performance of the Company during the prior fiscal year, the economic conditions for the fiscal year anticipated by the Committee, and any specific circumstances facing the Company during the coming fiscal year. Levels for revenue, operating income, and return on assets objectives are set in alignment with the Company’s strategic plan (which includes projections relating to acquisitions, competition, innovation, supply chain and workforce development, among other projections), and expectations set by the board regarding earnings per share and Company performance. The board established, and the Committee adopted, the following minimum, target and maximum levels for diluted earnings per share under the Senior Management Bonus Plan for fiscal 2010: Fiscal 2010 Diluted Earnings per Share Levels Minimum Level Target Level Maximum Level Actual Result Diluted Earnings per Share $ 19 In addition, the Committee adopted minimum, target and maximum levels for the various other performance objectives for Messrs. Pendley, Petro and Watson under the Senior Management Bonus Plan for fiscal 2010 as set forth below: Fiscal 2010 Target Levels for Various Other Performance Objectives Minimum Level Target Level Maximum Level Actual Result Revenue Galvanizing Service Segment(1) $ Electrical and Industrial Products Segment(2) $ Select Products(3) $ Operating Income Galvanizing Service Segment(1) (4) $ Electrical and Industrial Products Segment(2) (4) $ Select Products(3) $ Return on Assets Galvanizing Service Segment(1) (5) 15
